Judgment of resentence, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered March 23, 2009, resentencing defendant to a term of six years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision (PRS) was not barred by double jeopardy, since defendant was still serving his prison sentence at that time (People v Lingle, 16 NY3d 621 [2011]). Defendant’s remaining challenges to his resentencing are without merit (id.).
Defendant also argues that he should be permitted to withdraw his guilty plea on the ground that the plea court inadequately advised him of the PRS portion of his sentence (see People v Catu, 4 NY3d 242 [2005]). That claim is not properly before this Court on this appeal from the judgment of resentence (see People v Jordan, 16 NY3d 845 [2011]). Concur— Gonzalez, P.J., Andrias, Acosta, Renwick and Abdus-Salaam, JJ.